Citation Nr: 0717135	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a skin condition of 
the hands, specifically claimed as a fungus infection of the 
fingernails.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969, to include service in Vietnam from June 1967 
to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

2.  A preponderance of the probative and competent medical 
evidence of record is against a finding that the veteran 
currently suffers from any skin condition/fungus infection of 
either the hands or fingernails; there is no current 
diagnosis of such a disorder, nor were any complaints or 
diagnosis related to any skin condition/fungus infection of 
either the hands or fingernails documented during service.

3.  A preponderance of the probative and competent medical 
evidence of record is against a finding that the veteran 
currently suffers from a left shoulder disorder; there is no 
current diagnosis of a left shoulder disorder, nor was a left 
shoulder disorder complained of or diagnosed during service 
and there was no indication of any left shoulder injury in 
service.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  A skin condition of the hands, to include a fungus 
infection of the fingernails, was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  A left shoulder disorder was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
September 2003, April 2005 and January 2006 both prior and 
subsequent to the initial adjudication of the claims in March 
2004. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003, 2005 
and 2006 VCAA letters about the information and evidence that 
is necessary to substantiate the service connection claims at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claims.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the March 2004 rating decision and 
statement of the case (SOC) issued in February 2005 of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claims.  Moreover, although the veteran provided argument 
in March 2006, the veteran did not identify any other 
information or evidence to give in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claims on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, in this case such notice was actually 
provided in correspondence to the veteran dated in March 
2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  In addition, 
VA psychiatric evaluations were provided in 2004 and 2005.  
Examinations were not furnished in conjunction with the 
claims for a skin or left shoulder disorder, as the veteran 
himself reported that these conditions had never been 
treated, according to a statement provided by him in May 
2006.  The Board concludes that VA has done everything 
reasonably possible to assist the veteran in obtaining a 
complete record on appeal.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and with a 
Supplemental SOC issued in January 2006, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Factual Background

Service medical records (SMR's) are entirely negative for any 
complaints, treatment or diagnosis relating either to a 
skin/fungal condition of the hands and nails or the left 
shoulder.  There is no record of any left shoulder injury in 
service.  A record dated in November 1966 reflects that the 
veteran sustained pain in his back after a fall.  When the 
veteran failed to cooperate with an orthopedic examination 
scheduled for November 1966 secondary to fear of back pain, a 
neuro-psychiatric evaluation was recommended.  Later in 
November 1966, the veteran was seen at the mental health 
clinic; no diagnosis or findings were made and the veteran 
was declared emotionally fit or duty.  The separation 
examination of July 1969 revealed that clinical evaluation of 
the upper extremities and the skin were normal.  A 
psychiatric evaluation was also normal.  The veteran did not 
acknowledge having any skin diseases, swollen or painful 
joints, or any depression or nervous trouble of any sort.  

Private medical records dated in November and December 1971 
reflect that the veteran was treated for active duodenal 
ulcer and acute upper gastrointestinal tract bleeding.  

In July 2003, the veteran requested service connection for 
PTSD, a left shoulder disorder and for a fungus infection 
involving the nails on both hands.  

In October 2003, the veteran presented a stressor statement, 
indicating therein that he had been treated for ulcers in 
1970 which were due to stress.  

The record contains a memorandum from Dr. S., dated in 
October 2004, indicating that the veteran had bleeding from a 
peptic ulcer disease which was treated at a private facility 
in 1971.  It was noted that the veteran reported that this 
was due to stress.  

The veteran underwent an evaluation by VA psychology in 
October 2004 at which time he reported experiencing several 
stressors during service in Vietnam, which he reported to the 
examiner.  A diagnosis of anxiety disorder, not otherwise 
specified, was made.  It was noted that the veteran would be 
referred to psychiatry for a second opinion per his request, 
as he believed that he had PTSD. 

VA records reflect that the veteran underwent evaluation by a 
psychiatrist in November 2004.  At that time, he described 
symptoms of nightmares about stress in Vietnam, including an 
account of seeing dead bodies, having panic attacks and 
experiencing some reported racial conflicts.  Anxiety 
disorder, not otherwise specified, and mixed personality 
traits were diagnosed.  

A VA record noted that skin on the veteran's hands was scaly 
and his nails were thickened.  However, no skin/nail 
condition was diagnosed.  The veteran complained of having 
fingernail fungus in January 2005; again no skin/nail 
condition was diagnosed at that time.

The veteran was seen by the VA mental health clinic in March 
and September 2005, at which times he indicated that he was 
still having nightmares about Vietnam.  Anxiety disorder, not 
otherwise specified, and mixed personality traits were 
diagnosed at both times.

An October 2005 record reflects that the veteran was seen at 
that time for lower leg swelling.  A history of depression 
and PTSD was noted.  No psychiatric complaints were made at 
that time, nor were any psychiatric findings made at that 
time.  The assessments included PTSD, and it was noted that 
the veteran would be followed up by the mental health clinic.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
psychoses, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309 (2006).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

	A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the competent medical evidence of record does 
not contain a diagnosis of PTSD conforming to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  As previously stated, the veteran's service medial 
records are absent for any diagnoses of PTSD.  The veteran 
provided a stressor statement in October 2004 and various VA 
psychiatric evaluation reports dated in 2004 and 2005 
document the veteran's reported stressors and accounts of 
experiencing traumatic events in service and in Vietnam.  
However, consistently and without exception, VA examiners and 
competent medical personnel have failed to diagnose PTSD, 
instead diagnosing anxiety disorder, not otherwise specified, 
and mixed personality traits (see evaluations of October and 
November 2004, and March and September 2005).  

The Board recognizes that an October 2005 record includes an 
assessment of PTSD and notes a past history of PTSD.  
However, there is no record of a diagnosis of PTSD shown in 
any VA records on file dated prior to the October 2005 
record, and therefore the history of PTSD reported therein 
appears to be inaccurate.  Moreover, the assessment of PTSD 
made in the October 2005 record was offered without 
evaluation of the veteran or even any documentation of the 
veteran's psychiatric complaints or reports of stressors in 
that record.  In fact, when the veteran was seen at that time 
in October 2005, he presented no psychiatric complaints and 
was seen by VA for complaints related to leg symptoms.  In 
conclusion, that assessment had no clinical basis and 
accordingly, it cannot be said that this "assessment" 
conformed to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

Regarding the veteran's contentions that treatment for an 
ulcer in1971 represented an early manifestation of PTSD, the 
Board notes that such evidence is immaterial to establishing 
a diagnosis of PTSD which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), as specified under applicable VA regulations.  Moreover, 
records dated in 1971 related to treatment of the ulcer and 
related problems do not document any psychiatric component 
associated with the ulcer.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Degmetich, 104 F. 3d 1328.  Thus, service connection for 
PTSD must be denied on this basis alone.

Moreover, with respect to a medical nexus between current 
symptoms and an in-service stressor, no competent medical 
nexus exists.  In the absence of a current diagnosis of PTSD, 
a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); 38 C.F.R. 
3.159(c)(4).  To the extent that the veteran himself is 
attempting to provide a nexus between his claimed 
disabilities and his military service, his statements are not 
probative of a nexus between the conditions and military 
service.  See Espiritu v.Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Accordingly, the Board finds that the requirement 
of a medical nexus has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, even assuming that the asserted 
stressors occurred, the Board notes that given that the first 
two elements are not met, service connection cannot be 
granted on a single element alone.  Therefore, a thorough 
discussion and evaluation of the third element is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.

	B.  Fungus infection of the fingernails and a left 
shoulder disorder

The veteran contends that service connection is warranted for 
a skin condition of the hands, primarily claimed as fungus 
infection of the fingernails, and for a left shoulder 
disability.  

The service medical records fail to document any complaints, 
treatment or diagnosis involving the skin, nails or left 
shoulder and there is no indication of any left shoulder 
injury in service.  A back injury which was documented in 
service in November 1966 was not shown to have involved 
either shoulder. 
The earliest post-service clinical indication of any 
symptomatology of the skin and nails is shown in November 
2004, more than 30 years after discharge from service, at 
which time it was noted that the skin on the hands was scaly 
and the nails were thickened.  However, no skin or fungus 
condition of the hands or nails was diagnosed at that time or 
at any time post-service.  Similarly, the Board is unable to 
find any documentation of post-service complaints, treatment 
or a diagnosis relating to the left shoulder.  Essentially, 
the post-service evidence does not currently contain, nor has 
it ever contained, a clinical diagnosis of a skin/fungus 
disorder of the hands and or nails or of a left shoulder 
disorder.  

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, there is no current diagnosis of 
the claimed disabilities, i.e., a skin/fungus disorder of the 
hands and or nails or of a left shoulder disorder.  
Accordingly, the appeal as to these claims must be denied, 
and the service connection claims must be denied on this 
basis alone.

In summary, inasmuch as the veteran has no current diagnosis 
of a skin/fungus disorder of the hands and or nails, or of a 
left shoulder disorder, the preponderance of the evidence is 
against the veteran's claims and service connection for those 
claimed conditions is not warranted.  See Brammer, supra.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit-of-the-doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims of entitlement to service 
connection for skin/fungus disorder of the hands and or nails 
or of a left shoulder disorder.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder/fungus 
infection of the fingernails is denied. 

Entitlement to service connection for a left shoulder 
disorder is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


